Citation Nr: 1024855	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-09 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1962 to January 1964.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a December 2007 rating 
decision of the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2010, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the claims file.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.  


REMAND

At the May 2010 Travel Board hearing, the Veteran testified that 
he initially injured his back picking up a heavy spade during 
service, and was taken off duty for two to three weeks.  He 
related that after separation from service he began receiving 
treatment for his back and neck (from Dr. S. B.) in June 1964.  
He also indicated that he received treatment from a chiropractor 
in the past.  The Veteran stated that he attempted to obtain all 
postservice treatment records, but was advised that all such 
records had been shredded.  Notably, the Veteran has submitted a 
partial record from Dr. S. B. (of a March 2006 report of 
treatment for low back pain complaints), which would appear to be 
inconsistent with the account that all records were shredded.  
[The Board notes that if a medical provider has retired, and his 
treatment records were placed in storage, it may be possible to 
secure such pertinent records from such storage.]  At any rate, 
it appears that there may be pertinent treatment records 
outstanding.  The record does not reflect any attempt on VA's 
part to secure such records; such attempt must be made in 
accordance with VA's duty to assist the Veteran in the 
development of his claim.  Notably, the Veteran's cooperation 
(providing identifying information and releases) is needed for VA 
to secure any private treatment records.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence (to include identifying information and 
releases for evidence) requested in connection with an 
original claim is not furnished within one year of the 
request, the claim is to be considered abandoned.  

In addition, the Board notes that a March 2006 VA treatment 
record notes that back X-rays found abnormalities.  The reports 
of such X-rays (and any further clinical records generated in 
connection with the X-rays) are not among the VA treatment 
records associated with the claims file.  Therefore, updated/more 
complete VA treatment records, to include the referenced X-ray 
report, must be secured for association with the record on 
remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
records are considered part of the record on appeal as they are 
in VA's constructive possession and may have bearing on the 
Veteran's claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association 
with the claims file updated (to the 
present) copies of the complete clinical 
records of all VA treatment and 
evaluations the Veteran has received for 
his cervical (neck) and lumbar (back) 
spine disabilities (to specifically 
include securing a copy of the spine X-ray 
report cited in March 2006 treatment 
records). 

2.  RO should ask the Veteran to identify 
any and all providers of evaluation and/or 
treatment he has received for his cervical 
and lumbar spine disabilities since his 
discharge from service, and to provide 
releases for complete records of all 
private treatment or evaluation providers 
identified.  He should specifically 
provide identifying information and 
releases for the complete records of any 
and all evaluations and/or treatment he 
received from Dr. S. B. (who evaluated him 
on March 7, 2006) and from the 
(unidentified) chiropractor.  If Dr. 
S.V.B. has since retired, the RO should 
ascertain when the retirement occurred, 
and whether the records may be available 
from a storage facility; if so, they must 
be sought from the storage facility (with 
appropriate releases from the Veteran).  
The RO should secure copies of the 
complete records of any cervical and 
lumbar spine disability evaluation or 
treatment the Veteran received from all 
providers he identifies (to include those 
from Dr. S. B. and from the till-now-
unidentified chiropractor).  If any 
provider does not respond, the Veteran 
should be so advised, and reminded that 
ultimately it is his responsibility to 
ensure that private records are received.  

3.  The RO should arrange for any further 
development suggested by the results of 
that sought above, then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

